Citation Nr: 0335535	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral scalenus 
anticus syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On March 18, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Centers in 
Birmingham, Montgomery and Tuscaloosa, 
Alabama, for any treatment for back and 
left knee disorders and bilateral 
scalenus anticus syndrome from October 
1995 to the present.  Please obtain the 
following types of records: notes, 
discharge summaries, consults, 
medications, imaging (X-ray, MRI, CT 
scan), procedures, problem list, and 
confirmed diagnoses.

2.  The record indicates that the veteran 
was treated for low back and left knee 
disorders and bilateral scalenus anticus 
syndrome by Drs. Frasier Jones and Rita 
Harvey of the Orthopaedic Clinic of East 
Alabama, 10 Medical Park, Valley, Alabama 
36877 from October 1995 to the present.  
Make arrangements to obtain complete 
clinical records, both inpatient and 
outpatient, and X-ray and imaging 
reports.



3.  After completion of 1 through 3 
above, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
spine examinations to clarify the nature, 
time of onset, and etiology of bilateral 
scalenus anticus syndrome and any back or 
left knee disorder found.  The claims 
file must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination, and the 
examiner(s) should so indicate in the 
examination report(s).  All necessary 
studies and/or tests should be conducted.  
Then, the examiner(s) is requested to 
review all pertinent medical treatment 
and examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer an opinion as 
to: (1) whether the veteran's bilateral 
scalenus anticus syndrome, or any back or 
left knee disorder is etiologically 
related to the veteran's period of active 
duty, (2) whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder, was 
caused, or aggravated, by his service-
connected right knee, his nonservice-
connected obesity, or is an age-related 
disorder (for example, arthritis), and 
(3) whether, if the veteran's low back 
disorder pre-existed service, it is at 
least as likely as not (50 percent or 
greater probability) that such disorder, 
was aggravated, by service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  In particular, 
the examiner should indicate whether the 
veteran's bilateral scalenus anticus 
syndrome is congenital or developmental 
in origin.  If the examiner opines that 
the veteran's bilateral scalenus anticus 
syndrome is congenital or developmental 
in origin, the examiner must cite medical 
authorities in support of that opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


